Citation Nr: 1827656	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-31 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent prior to November 24, 2004 and 50 percent from November 24, 2004 through September 1, 2014 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 2, 2006 for the grant of a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) based on housebound status pursuant to 38 U.S.C. § 1114(s) prior to June 9, 2010.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to August 1970, including service in the Republic of Vietnam.   

This case initially came before the Board of Veterans' Appeals (Board) on appeal from February 2007 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO)) in North Little Rock, Arkansas.  

The February 2007 rating decision resulted in TDIU grant effective September 27, 2006.  

The November 2011 rating decision resulted in a service connection grant for PTSD with an initial 10 percent disability rating effective September 5, 1992 and a 50 percent disability rating effective November 24, 2004. 

In August 2014, the RO granted an earlier effective date for the TDIU effective February 2, 2006.  

In December 2014, the RO increased the Veteran's disability rating for PTSD to 100 percent disabling effective September 2, 2014.  

The Veteran subsequently perfected appeals for each of these decisions, to include appeals for an earlier effective date for the award of service connection for PTSD, an earlier effective date for the award of a TDIU, and initial higher ratings for PTSD. 

In November 2015, the Board noted the Veteran's withdrawal requests and dismissed from the appeal the issues of entitlement to service connection for a cervical spine disability, entitlement to an initial rating greater than 40 percent for the lumbar spine and effective date prior to September 15, 1992 for the grant of service connection for PTSD.  The issues remaining on appeal were remanded for the further development.  The development has now been completed, to the extent possible, and the appeal has returned to the Board for review.

The issue of entitlement to special monthly compensation (SMC) has been raised by the instant decision resulting in a total rating award.  38 U.S.C. § 1114(s).  SMC benefits "are to be accorded when a veteran becomes eligible, without need for a separate claim."  Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (citing Akles v. Derwinski, 1 Vet. App. 118, 121 (1991)).  This issue is therefore listed on the title page.  


FINDINGS OF FACT

1.  From the September 15, 1992 date of service connection, the evidence is at least evenly balanced as to whether the Veteran's service-connected PTSD symptoms more nearly approximated virtual isolation in the community.

2.  In this particular case, the grant of a total rating for PTSD effectively renders the claim for TDIU prior to February 2, 2006 moot.  

3.  From June 28, 2006 through September 26, 2006, the Veteran is now service-connected for the following disabilities: PTSD, rated as 100 percent disabling; and chronic lumbar sprain, with a temporary total rating.  

4.  From October 1, 2006, the Veteran is service-connected for PTSD, rated as 100 percent disabling; chronic lumbar sprain, rated as 40 percent disabling; headaches, rated as 30 percent disabling, left knee disability, rated as 10 percent disabling and left hip, rated as 10 percent disabling.    

5.  From June 28, 2006 through September 26, 2006 and from October 1, 2006, the Veteran had a service-connected disability rated as total and additional separate and distinct service-connected disability or disabilities ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  From September 15, 1992, the criteria for a 100 percent rating for service connected PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.132, Diagnostic Code (DC) 9411 (1996).

2.  The claim for entitlement to TDIU prior to February 2, 2006 is moot.  38 U.S.C. §§ 1114, 1155, 7105 (2012); 38 C.F.R. § 4.16 (1996 and 2017).

3.  From June 28, 2006 through September 26, 2006 and from October 1, 2006, the criteria for SMC based on housebound status pursuant to 38 U.S.C. § 1114(s) have been met.  38 U.S.C.A. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The higher initial rating claim for PTSD was substantiated upon the grant of service connection in the appealed rating decision.  Additional notification following the service connection grant is not required.  Hartman, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A June 2006 letter issue in connection with the TDIU claim notified the Veteran about information and evidence used to determine TDIU eligibility, disability ratings, and effective dates.  Neither the Veteran, nor his attorney, assert prejudice from any notification deficiency and none has been identified by the Board.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and affording him a VA medical opinion, most recently in June 2016.  The instant decision results in near total grants of the benefits sought.  The Veteran and his attorney have not identified any outstanding evidence.  The attorney has requested a decision on the appeal based on the current record.  See March 2018 attorney letter.

The Board remanded these issues in November 2015 to obtain business records and furnish a VA medical opinion.  Social Security Administration (SSA) records showing annual earnings for the Veteran for the relevant period are of record and a June 2016 VA medical opinion has been obtained.  Although the June 2016 VA medical opinion is inconclusive, there is sufficient additional evidence to support the claims.  The Veteran is not prejudiced by any inadequacy in the VA medical opinion.  

In this case, a remand for an addendum VA medical opinion or additional records would not raise any reasonable possibility of substantiating entitlement to additional benefits than those granted in the instant decision.  Winters v. West, 12 Vet. App. 203, 208 (1999) (en banc) ("[A] remand is not required in those situations where doing so would result in the imposition of unnecessary burdens on the [Board] without the possibility of any benefits flowing to the appellant"); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution"); 38 C.F.R. § 3.159(d).  

For the above stated reasons, the appeal is now ready for review on the merits.


II.  Higher initial rating for PTSD

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  A Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim filed in September 1992.  Fenderson v. West, 12 Vet. App. 119 (1999).  

For historical purposes, the RO granted service connection for PTSD effective September 5, 1992 in a November 2011 decision.  (A December 2014 rating decision corrected the PTSD service connection effective date to September 15, 1992).  The November 2011 rating decision determined that the Veteran had not been notified about the rating decision for his September 15, 1992 service connection claim for PTSD and granted service connection for PTSD from the date of the original claim.

The Veteran's PTSD is currently rated under Diagnostic Code (DC) 9411.  38 C.F.R. § 4.130, DC 9411 (2017).  He is in receipt of a 10 percent rating from September 15, 1992; 50 percent rating from November 24, 2004 and a total rating from September 2, 2014.  He contends higher initial ratings for PTSD are warranted prior to September 2, 2014.

During the pendency of this appeal, the rating criteria for evaluating mental disorders were amended (effective November 7, 1996).  Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03.  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C. § 5110 (2012); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As explained below, a total rating is being granted pursuant to the old regulations.  38 C.F.R. § 4.132, DC 9411 (1996).  Further discussion of the amended rating criteria is not necessary.  

Prior to November 7, 1996, DC 9411 for PTSD was rated under the General Rating Formula for Psychoneurotic Disorders.  38 C.F.R. § 4.132, DC 9411.

Under this General Rating Formula, a 10 percent rating required less than criteria for the 30 percent, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  

A 30 percent rating required definite impairment in the ability to establish or maintain effective or wholesome relationships with people, and psychoneurotic symptoms that result in such reduction in flexibility, efficiency, and reliability levels as to produce definite social impairment.  The term "definite" has been defined as "distinct, unambiguous, and moderately large in degree," representing a degree of social and industrial inadaptability that was "more than moderate but less than rather large."  VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994); see also Hood v. Brown, 4 Vet. App. 301 (1993). 

A 50 percent rating required considerable impairment in the ability to establish or maintain effective or favorable relationships with people, and psychoneurotic symptoms that result in such reduction in reliability, flexibility, and efficiency levels as to produce considerable industrial impairment. 

A 70 percent evaluation required severe impairment in the ability to establish and maintain effective or favorable relationships with people; the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

A 100 percent evaluation required virtual isolation in the community, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, or demonstrable inability to obtain or retain employment.  Further, the Court held that these criteria provide three independent bases for granting a 100 percent disability evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Note 1 provided that social impairment per se will not be used as the sole basis for any specified percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings.  

In addition, VA promulgated 38 C.F.R. § 4.16(c), effective March 1, 1989, which stated that in cases where a mental disorder was assigned a 70 percent evaluation, and such mental disorder precluded a Veteran from securing or following a substantially gainful occupation, in such cases, the mental disorder must be assigned a 100 percent schedular evaluation under the appropriate diagnostic code. See 54 Fed. Reg. 4280-01 (Jan. 30, 1989).  Notably, 38 C.F.R. § 4.16(c) (1996) was repealed when the revised criteria for rating psychiatric disabilities became effective on November 7, 1996.  61 Fed. Reg. 52695 (Oct. 8, 1996).

In his September 1992 service connection claim, the Veteran described his disability as a nervous condition, to include PTSD.  It started in 1970 and appeared to be associated with a helicopter accident.  

In February 1993, the Veteran underwent a VA psychiatric examination.  He was not under any psychiatric treatment.  The examiner observed the Veteran to have a tense appearance.  The Veteran recounted multiple Vietnam stressors.  For his work history, the Veteran had worked in a factory, but left that job due to irritability factors.  Currently, he worked by himself in the woods.  He was married to his third wife with the other two marriages ending in divorce.  He described himself as working to keep busy and avoid intrusive thoughts.  He did not socialize or appear in public because he feared crowds.  He stated that he did not trust anyone.  He complained about poor sleep and nightmares.  The examiner also characterized the Veteran reports of feeling someone was after him as a delusion.  For specific PTSD symptomatology, the Veteran reported having flashbacks, hypervigilance, avoidant behavior to essentially preclude socialization, and intrusive thoughts.  Mental status examination (MSE) was notable for tense demeanor, memory complaints, poor concentration, depression, anxiety, superficial insight and passive suicide ideation.  The examiner assessed PTSD, chronic delayed of a mild severity and dysthymia.  

August 1998 VA treatment records showed the Veteran to report significant depression.  

November 2004 VA mental health (MH) records showed that the Veteran complained about depressive symptoms.  He reported anhedonia, feelings of guilt, fatigue, and concentration difficulties.  He had felt this way for years, but these symptoms had increased with a general health decline.  He reported that he did not like socializing with others and preferred to spend time alone.  He described having severe anhedonia for years.  He reported recent Sertraline use was partially helpful, but feared the side effects.  He did not trust his wife and kept multiple firearms nearby.  He was upset that his wife had to start working to support him.  The Veteran became tearful recounting his history.  When queried about suicidal ideation, the Veteran denied it but expressed passive homicidal ideation.  He affirmed that his symptoms had worsened about 10 to 15 years ago.  MSE was notable for periodic crying, depressed mood, flat affect, speech with discontinuous rate and rhythm, illogical thought processes and passive homicidal ideation.  The clinician assessed major depressive disorder and paranoid personality disorder (PD).  

March 2005 VA MH records reflected that the Veteran presented with an appropriate appearance and was fully oriented.  However, he exhibited tentative eye contact which improved through the session and displayed notable effort to overcome difficulty concentrating.  The clinician commented that the Veteran had been coping with Vietnam memories by overloading himself with work and there was a direct correlation between increases in his PTSD symptoms and inability to work full time.  The current PTSD symptoms included memory problems, insomnia, nightmares, flashbacks, inability to trust others, avoidance of crowds, irritability and relationship problems.  The clinician diagnosed PTSD, chronic and severe and noted the Veteran was unable to work full time.    

June 2005 VA MH records showed that the Veteran was encouraged to continue participating in the PTSD support group.  The clinician indicated the Veteran was making progress by becoming more aware of his mood and symptoms.  The Veteran was better able to communicate with others.  The clinician maintained the diagnosis of PTSD, chronic and severe. 

March 2008 VA primary care records showed that the Veteran had not fulfilled his antidepressant prescription in several months.  The Veteran described himself as "very shell shocked" and admitted he had severe irritability.  He reported feeling better when he was alone.  He reported taking the prescribed antidepressant on an as needed basis and was concerned about the side effects.  The primary care clinician noted PTSD as stable and advised the Veteran to take the antidepressant in the morning.  She also noted low energy.  

In May 2009, the Veteran underwent a Social and Industrial Survey.  For his marital history, he reported being married for a third time.  His other two marriages ended due to his inability to communicate and his ex-spouses not understanding his avoidant behavior from overworking and being isolative.  He believed his current spouse had a better understanding of his problems.  He reported working to escape conflict, but after he stopped working he noticed increased arguments with his current spouse.  He recounted several military stressors that he believed cause him to develop PTSD.  For his psychiatric history, he reported filing a PTSD service connection claim in 1992 and having an examination.  He remembered being told about having a follow up consultation, but was not contacted about it.  In September 2004, his primary care clinician noted depression and placed a MH referral.  He has his first MH consultation in November 2004 and continued VA MH treatment until September 2005.  He stopped treatment because the drive to the facility was too long.  He had back and neck pain from driving.  Additionally, he did not want to spend gasoline money on the trip.  For Social function, the Veteran stated that he became isolative following service.  He indicated that he had some associates he went hunting with, but stopped seeing them since he no longer hunted.  He also reported avoiding crowds.  For Industrial impairment, the examiner noted the current TDIU award.  She stated that it also manifested many years ago when the Veteran choose to work in a lesser paid field as a PTSD accommodation.  The examiner indicated that the Veteran used work as a coping mechanism for PTSD.  When his physical disabilities prevented him from working, his PTSD symptoms noticeably increased.  The examiner opined that the Veteran was socially impaired and recounted his isolative behaviors, hypervigilance, and paranoia.  She indicated that the Veteran needed more PTSD treatment to manage his increased symptoms triggered by his inability to work.    

In March 2014, the Veteran reported that he was self-employed as a logging contractor from 1992 to 2006.  He missed a lot of work due to PTSD symptoms.  His PTSD symptoms were most severe at night and caused insomnia which in turn affected his ability to work the following day.  When working with others, he recounted being very irritable and trying to isolate himself.  He indicated great difficulty giving instructions to others and frequently experienced irritability while managing others.  

In May 2014, the Veteran's wife reiterated his March 2014 description of occupational interference due to PTSD symptoms since 1992.  She recounted that the Veteran started working for himself in 1992 due to his PTSD symptoms.  She affirmed the Veteran's reported PTSD symptoms. 

In September 2014, Dr. L provided a psychological consultation.  He reviewed the claims folder and interviewed the Veteran.  The Veteran recounted his military stressors.  For work history, he reported being self-employed for 25 years as a logger cutting trees.  At times, other people worked for him.  He stopped working in 2003 due to back pain and PTSD symptoms.  He had difficulty with work due to insomnia and inability to tolerate being indoors.  He did not receive any PTSD treatment until 2004.  He explained that he had complained about poor sleep for years and was not satisfied with the medication recommendation.  From 2004 to 2006, he sought individual and group therapy.  However, he stopped in 2006 due to marginal benefit and the long drive with associated expenses.  He had medication management through 2009, but stopped due to inefficacy of the medications.  The examiner noted the pertinent VA treatment records and 2009 Social and Industrial Survey.  He observed that multiple clinicians assessed the Veteran's PTSD as severe.  He assessed the Veteran as having good technical skills, but was unable to sustain employment in a structured job setting due to PTSD symptoms.  He believed the Veteran had problems with PTSD symptoms since at least 1993.  He noted sleep disturbances and associated fatigue and avoidant behaviors interfered with work despite his job skills.  He concluded that the Veteran's longstanding PTSD symptoms had intensified as his health worsened.  He again noted that treating clinicians had assessed the Veteran's PTSD symptoms as severe during the periods he sought treatment.  He opined that the Veteran had total occupational and social impairment due to PTSD symptoms since 1992.  He explained that at this time the Veteran was self-employed and worked when he felt like it.  He noted that the Veteran had minimal response to 2004 treatment.  He opined that the Veteran's back pain aggravated his depressive and PTSD symptoms.

In January 2015, the Veteran's attorney asserted that the Veteran had had sheltered employment since 1992 and that the September 2014 medical opinion from Dr. L supported a total rating for PTSD from 1992.

In June 2016, a VA medical opinion was obtained.  The examiner reviewed the claims folder.  She noted that from 2004 to 2005, the PTSD symptoms appeared to be moderate to severe.  She declined to express a medical opinion regarding the severity of the Veteran's PTSD from 1993 to 2014 due to the limited medical treatment records.  

SSA records received in August 2016 document the Veteran's annual wages from 1963 to 2009.  As relevant, they showed that from 1992 the only years he earned more than the poverty threshold for one period as defined by the U.S. Department of Commerce, Bureau of the Census was in 1993, 1994 and 1995.  38 C.F.R. § 4.16(a).

In April 2017, the Veteran's attorney submitted a private opinion from a Vocational Consultant.  She reviewed the claims folder and interviewed the Veteran.  The Veteran's military, social, occupational and medical history reports were substantially similar to those recounted above.  She opined that the Veteran was not capable of gainful employment since 1992 due to PTSD symptoms alone.  Since then, the Veteran was unable to cooperate with others and attend work on a regular basis.  She characterized the Veteran's self-employment from 1992 to 2006 as protected in nature and not substantially gainful employment.  

The Veteran contends higher initial ratings are warranted for PTSD.  As explained below, the Board finds that a total rating for PTSD is warranted from September 15, 1992 under the pre-amended DC 9411 rating criteria based upon virtual social isolation.  38 C.F.R. §§ 4.3, 4.7, 4.132, DC 9411 (1996).    

The evidence clearly indicates that the Veteran's PTSD symptoms have been of a nature, frequency and duration to cause substantial impairments in occupational and social function since the September 15, 1992 claim.  Notably, the February 1993 VA examiner identified serious PTSD symptoms, to include memory complaints, delusional thoughts and passive suicide ideations, among others.  The Veteran's isolative behaviors at that time essentially preclude any social activity.  The VA examiner specifically noted that the Veteran's current and third spouse was more accepting of the Veteran's impairment from PTSD than his ex-spouses.  The Veteran denied having any non family social contacts during the pendency of the appeal.  Although the evidence between 1993 and the initial November 2004 VA MH clinic visit is limited, it is reasonable to infer that the Veteran had very poor social function and used isolative work activities as a coping mechanism instead of seeking formal treatment for PTSD symptoms.  There is no clear evidence of sustained improvement in symptoms from those documented in the February 1993 VA PTSD examination.  The Board notes VA MH reports from 2005 indicate some response to treatment.  However, these reports conflict with May 2009 and September 2014 reports by the Veteran of MH treatment inefficacy.  Thus, the Board finds that the Veteran had severe baseline PTSD symptoms that did not materially change from 1992 to 2014.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the nature, frequency and duration of the PTSD symptoms more nearly approximated a total rating under the pre-amended DC 9411 for PTSD.  38 C.F.R. § 4.132, DC 9411 (1996).  The prior total rating criteria under 38 C.F.R. § 4.132, DC 9411 (1996) contemplated virtual isolation in the community.  The Court has held that this factor alone is an independent basis for a total rating.  See Johnson, 7 Vet. App. at 97.  The Board observes that this standard is vague as to extent of social isolation required.  However, the medical and lay evidence undoubtedly shows that the Veteran had near total social impairment throughout the rating period.  His social contacts were essentially limited to his wife and child.  He expressed concerns about his abilities to maintain these relationships when he finally sought PTSD treatment.  (See generally February 1993 VA examination report; VA treatment records from November 2004 to June 2005).  Then, his employment is more accurately characterized as marginal or sheltered.  38 C.F.R. § 4.16(a).  Dr. L provided a clear opinion that total occupational and social impairment was shown since 1992 based upon his review of the record.  The Board finds the evidence to be at least in a state of relative equipoise regarding whether virtual isolation in the community is demonstrated since the September 15, 1992 claim.  A 100 percent initial rating for PTSD is granted effective from the September 15, 1992 service connection claim.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

III.  TDIU prior to February 2, 2006 

The Veteran and his attorney are specifically requesting a TDIU prior to February 2, 2006 in connection with the claim for higher initial PTSD ratings prior to September 2, 2014.  Their argument centers on a finding of fact that the Veteran had sheltered employment prior to February 2, 2006.  See attorney letters dated September 2014, January 2015 and February 2018; see also Scott, 789 F.3d. at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").  

The Veteran is now in receipt of a 100 percent rating for PTSD from September 15, 1992.  The Court has held that a 100 percent schedular rating does not necessarily render the issue of entitlement to a TDIU moot, as the TDIU could in certain circumstances render the Veteran eligible for SMC benefits pursuant to 38 U.S.C. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  Notably, the Board is granting additional SMC benefits from June 28, 2006 due to the total rating award in the instant decision.  

Prior to February 2, 2006, in addition to service connection for PTSD, the Veteran is service-connected for chronic lumbar sprain, rated as 40 percent disabling.  There is no evidence or argument that a TDIU could be granted pursuant to 38 C.F.R. § 4.16(b) based on this disability alone or that it could result in an award of SMC at the (s) level prior to February 2, 2006.  Thus, in this particular case, the Board finds that a TDIU prior to February 2, 2006 is effectively rendered moot by the total rating award for PTSD in the instant decision.

IV.  SMC prior to June 9, 2010 

As noted, the issue of entitlement to SMC pursuant to 38 U.S.C. § 1114(s) prior to June 9, 2010 has been raised by the total rating award for PTSD.  Bradley, 22 Vet. App. at 294.

Prior to February 2, 2006, the chronic lumbar sprain disability is not rated at least 60 percent disabling, the statutory criteria for SMC pursuant to 38 U.S.C. § 1114(s) are not met.  

Beginning February 2, 2006 through June 27, 2006, the Veteran is in receipt of a TDIU in addition to ratings for PTSD and chronic lumbar sprain.  However, the TDIU award is not based upon the back disability alone, but the combination of PTSD and chronic lumbar sprain disabilities meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  See August 2014 rating decision.  Again, the assigned 40 percent rating for chronic lumbar sprain is final.  38 U.S.C. §§ 7104, 7266; November 2015 Board decision.  Since the chronic lumbar sprain disability is not rated at least 60 percent disabling or is demonstrated to be the sole basis for the February 2, 2006 TDIU award, the statutory criteria for SMC pursuant to 38 U.S.C. § 1114(s) are not met.  38 C.F.R. § 3.350(i)(1) (requiring that the additional service-connected disability or disabilities independently ratable at 60 percent be separate and distinct from the 100 percent service-connected disability).  

From June 28, 2006 through September 26, 2006, the Veteran is in receipt of a total rating for his chronic lumbar sprain disability.  Since the Veteran now has a separate and distinct disability rated as totally disabling, he meets the statutory criteria for SMC pursuant to 38 U.S.C. § 1114(s) for the period in question.  Id.

From September 27, 2006 through September 30, 2006, the Veteran is receipt of a SMC award under 38 U.S.C. § 1114(s).

From October 1, 2006, the Veteran is additionally service-connected for headaches, rated as 30 percent disabling, left knee disability, rated as 10 percent disabling and left hip, rated as 10 percent disabling.  These disabilities are associated with the service-connected back disability.  From October 1, 2006, the Veteran is now in receipt of a total rating plus additional disabilities independently ratable at 60 that are separate and distinct from the total PTSD rating.   The Veteran now meets the statutory criteria for SMC pursuant to 38 U.S.C. § 1114(s) from October 1, 2006 as well.  

For the above stated reasons, entitlement to SMC pursuant to 38 U.S.C. § 1114(s) is now warranted from June 28, 2006 through September 26, 2006 and from October 1, 2006, in addition to the time periods for which this benefit has already been granted.

ORDER

From September 15, 1992 a rating of 100 percent for service-connected PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

The claim for entitlement to TDIU prior to February 2, 2006 is dismissed as moot.
  
Entitlement to SMC pursuant to 38 U.S.C. § 1114(s) from June 28, 2006 through September 26, 2006 and from October 1, 2006 is granted, subject to controlling regulations governing the payment of monetary awards.
 




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


